      Case 1:20-cr-00478-RMB Document 24
                                      25 Filed 02/23/21
                                               02/24/21 Page 1 of 1




                                                    February 23, 2021

 VIA ECF

 The Honorable Richard Berman
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

       Re:   United States v. Pedro Ramos, 20 CR 478 (RMB)

 Dear Judge Berman:

       The parties jointly request an adjournment of the status conference
 currently scheduled for February 25, 2021, of approximately 45 days. The
 parties are continuing to negotiate Mr. Ramos’ potential sentencing exposure,
 and require some additional time to complete these discussions.

       Thank you for your consideration of this application.

                                              Respectfully submitted,


                                              _____________________________
                                               ________________
Application granted. Conference               Tamara L. Giwa
adjourned to Thursday, April 22,              Counsel for Pedro Ramos
2021 at 9:00 AM. Time is excluded             Federal Defenders of New York
pursuant to the Speedy Trial Act              (917) 890-9729
for the reasons set forth in this
letter.
  Cc:   AUSA Kedar Bhatia (via ECF)



   2/24/2021
